DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4 & 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8-11, 15-17 & 19-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts (US 201/0210524).

Roberts discloses:

1. A method [e.g., 0001] for use with an implantable medical device (IMD) that includes a low frequency clock and a high frequency clock (e.g., via the disclosed low-power clocks 64 and the high accuracy, calibration clock 52), wherein the high frequency clock when enabled consumes more power than the low frequency clock, the method comprising: the low frequency clock producing a low frequency clock signal: the high frequency clock producing a high frequency clock signal having a frequency that is at least an order of magnitude greater than a frequency of the low frequency clock signal (e.g., [0035]-[0036]); determining an average, or a surrogate thereof, of how many high frequency clock cycles of the high frequency clock signal occur per low frequency clock cycle of a predetermined number N of low frequency clock cycles of the low frequency clock signal, wherein the predetermined number N is an integer that is at least 2 ; comparing the average or a surrogate thereof to a corresponding target value that the average or the surrogate thereof would be equal to if the frequency of the low frequency clock signal equaled a target frequency for the low frequency clock, wherein the corresponding target value need not be an integer (e.g., via the disclosed comparing-calibration routine); and calibrating the low frequency clock by adjusting the frequency of the low frequency clock signal based on results of the comparing (e.g., [0043], [0056] & [0059]-[0068]).


5. The method of claim 1, wherein the determining the average, or the surrogate thereof, of how many high frequency clock cycles of the high frequency clock signal occur per low frequency clock cycle of the predetermined number N of the low frequency clock cycles of the low frequency clock signal, comprises: for each low frequency clock cycle or predetermined portion thereof, of the predetermined number N of low frequency clock cycles of the low frequency clock signal produced by the low frequency clock, producing a respective count value indicative of how many high frequency clock cycles occur during the low frequency clock cycle or predetermined portion thereof, to thereby produce N count values, wherein each of the N count values is an integer; and determining an average of the N count values or a surrogate thereof: wherein each said low frequency clock cycle or predetermined portion thereof corresponds to one of the following a time from a rising edge of the low frequency clock signal to a following rising edge of the low frequency clock signal; a time from a falling edge of the low frequency clock signal to a following falling edge of the low frequency clock signal: a time from a rising edge of the low frequency clock signal to a following falling edge of the of the low frequency clock signal; or a time from a falling edge of the low frequency clock signal to a following rising edge of the low frequency clock signal (e.g.,[0059]-[0068]).

6. The method of claim 5, wherein: each said count value, of the N count values, comprises one of a lower possible count value or an upper possible count value; and the determining the average of the N count values or the surrogate thereof comprises determining the surrogate of the average of the N count values by: for each of the N count values, increasing a sum value by one when the count value is equal to the upper possible value, and not increasing the sum value when the count value is equal to the lower possible value, to thereby produce a total sum value (e.g., via the disclosed processor being programmed with a target number of clock signals measured over a duration corresponding to a predetermined number of clock cycles); and dividing the total sum value by N to thereby produce the surrogate of the average of the N count values (e.g., [0063]-[0068]).

8. The method of claim 1, wherein the determining the average, or the surrogate thereof, of how many high frequency clock cycles of the high frequency clock signal occur per low frequency clock cycle of the predetermined number N of the low frequency clock cycles of the low frequency clock signal, comprises:
determining an accumulated value that corresponds to how many high frequency clock cycles of the high frequency clock signal occur within the predetermined number N of low frequency clock cycles of the low frequency clock signal, wherein the accumulated value is an integer; and determining a quotient of the accumulated value divided by the predetermined number N (e.g.,[0059]-[0068]).

9. The method of claim 8, wherein the determining the accumulated value comprises: providing the low frequency clock signal produced by the low frequency clock to a first counter to thereby produce a first count value that is incremented each low frequency clock cycle of the low frequency clock signal:
providing the high frequency clock signal produced by the high frequency clock to a second counter to thereby produce a second count value that is incremented each high frequency clock cycle of the high frequency clock signal; comparing the first count value to the predetermined number N to thereby determine when the first count value reaches the predetermined number N; and determining the accumulated value as being equal to the second count value when the first count value reaches the predetermined number N (e.g.,[0059]-[0068]).

10. The method of claim 1, wherein the IMD that the method is used with comprises a leadless cardiac pacemaker (LCP) or a subcutaneous implantable cardioverter-defibrillator (SubQ ICD) [{e.g., [0023] & (Fig 1)}.

11.  An implantable medical device (IMD) (e.g., element 16), comprising: a low frequency clock (e.g., elements 64an) configured to produce a low frequency clock signal; a high frequency clock (e.g., via the disclosed calibrating clock source configured to produce a high frequency clock signal having a frequency that is at least an order of magnitude greater than a frequency of the low frequency clock signal, wherein the high frequency clock when enabled consumes more power than the low frequency clock; a Calibration subsystem configured to determine an average, or a surrogate thereof, of how many high frequency clock cycles of the high frequency clock signal occur per low frequency clock cycle of a predetermined number N of low frequency clock cycles of the low frequency clock signal, wherein the predetermined number N is an integer that is at least 2; compare the average or a surrogate thereof to a corresponding target value that the average or the surrogate thereof would be equal to if the frequency of the low frequency clock signal equaled a target frequency for the low frequency clock, wherein the corresponding target value need not be an integer; and calibrate the low frequency clock by adjusting the frequency of the low frequency clock signal based on results of the comparison {e.g., [0034]-[0037], [0043], [0056], [0059]-[0068] & (Fig 3)}.


15. The IMD of claim 11, wherein the calibration subsystem is configured to determine the average, or the surrogate thereof, of how many high frequency clock cycles of the high frequency clock signal occur per low frequency clock cycle of the predetermined number N of the low frequency clock cycles of the low frequency clock signal, by: producing a respective count value indicative of how many high frequency clock cycles occur during the low frequency clock cycle or predetermined portion thereof, for each low frequency clock cycle or predetermined portion thereof, of the predetermined number N of low frequency clock cycles of the low frequency clock signal produced by the low frequency clock, to thereby produce N count values; and determining an average of the N count values or a surrogate thereof (e.g.,[0059]-[0068]).

16. The IMD of claim 15, wherein:  each said count value, of the N count values, comprises one of a lower possible count value or an upper possible count value; and the calibration subsystem is configured to determine the surrogate of the average of the N count values by: for each of the N count values, increasing a sum value by one when the count value is equal to the upper possible value, and not increasing the sum value when the count value is equal to the lower possible value, to thereby produce a total sum value; and dividing the total sum value by N to thereby produce the surrogate of the average of the N count values (e.g., [0063]-[0068]).


19. The IMD of claim 11, wherein the calibration subsystem is configured to determine the average, or the surrogate thereof, of how many high frequency clock cycles of the high frequency clock signal occur per low frequency clock cycle of the predetermined number N of the low frequency clock cycles of the low frequency clock signal, by: determining an accumulated value that corresponds to how many high frequency clock cycles of the high frequency clock signal occur within the predetermined number N of low frequency clock cycles of the low frequency clock signal, wherein the accumulated value is an integer; and determining a quotient of the accumulated value divided by the predetermined number N (e.g.,[0059]-[0068]). 

20. The IMD of claim 19, wherein the calibration subsystem comprises: a first counter that receives the low frequency clock signal produced by the low frequency clock, the first counter configured to produce a first count value that is incremented each low frequency clock cycle of the low frequency clock signal;
a second counter that receives the high frequency clock signal produced by the high frequency clock, the second counter configured to produce a second count value that is incremented each high frequency clock cycle of the high frequency clock signal; and a comparator configured to compare the first count value to the predetermined number N to thereby determine when the first count value reaches the predetermined number N; and wherein the accumulated value, which is divided by the predetermined number N to determine the average, is equal to the second count value when the first count value reaches the predetermined number N (e.g., [0059]-[0068]).

21. The IMD of claim 11, wherein the IMD comprises a leadless cardiac pacemaker (LCP) or a subcutaneous implantable cardioverter-defibrillator (SubQ ICD) {e.g., [0023] & (Fig 3)}.

22.  An implantable medical device (IMD), comprising: a sensor or therapy subsystem including a low frequency clock, the low frequency clock implemented using a non-crystal oscillator, continuously enabled, and producing a low frequency clock signal; a radio frequency (RF) communication subsystem including a high frequency clock, the high frequency clock implemented using a crystal oscillator, selectively enabled and disabled, and when enabled consuming more power than the low frequency clock and producing a high frequency clock signal having a frequency that is at least an order of magnitude greater than a frequency of the low frequency clock signal; a first counter configured to produce a first count value that is incremented each low frequency clock cycle of the low frequency clock signal: a second counter configured to produce a second count value that is incremented each high frequency clock cycle of the high frequency clock signal; and a first comparator configured to compare the first count value to a predetermined number N to thereby determine when the first count value reaches the predetermined number N, wherein N is an integer that is at least 2; and an averager that is configured to determine an average of how many high frequency clock cycles of the high frequency clock signal occur per low frequency clock cycle of the predetermined number N of low frequency clock cycles of the low frequency clock signal; a second comparator configured to compare the average to a target count value; and a frequency adjuster configured to adjust the frequency of the low frequency clock signal based on an output of the second comparator {e.g., [0034]-[0037], [0043], [0056], [0059]-[0068] & (Fig 3)}.

23. The IMD of claim 22, wherein one or more of the first comparator, the second comparator, the averager, and the frequency adjuster is/are implemented using a processor (e.g., via the disclosed CPU 50 of the device) of the IMD {e.g., [0038]-[0043] & (Fig 3)}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 201/0210524) in view of Arne et al. (WO 2014047205).
Roberts discloses the claimed invention having a method and implantable medical device comprising a low and a high frequency clock in which an average of how many high frequency clock cycles occur per low frequency clock cycle of a predetermined number of N of low frequency signals except wherein said N count values are stored in a first-in-first-out (FIFO) register of said IMD.  Arne et al. teaches that it is known to use a medical device utilizing processing circuitry which includes a reference, high frequency, a processor programmed with a calibrating algorithm and a interface that includes a FIFO register (e.g., [0043]-[0047]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method and implantable medical device as taught by Roberts with the use of processing circuity utilizing a FIFO register as taught by Arne et al. since such a modification would provide the method and implantable medical device comprising a low and a high frequency clock in which an average of how many high frequency clock cycles occur per low frequency clock cycle of a predetermined number of N of low frequency signals, wherein said N count values are stored in a first-in-first-out (FIFO) register of said IMD  for providing the predictable results pertaining to effectively utilizing circuitry that has register-level contentions which block and/or restrict undesirable functions that may hinder the operations of the device (e.g., Arne, [0043]-[0047]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792